Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 17-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 20190393633) in view of Ding (US 20160309590)
 Saito teaches
1. A card, comprising: 
a substrate having an insertion edge (adjacent to row R11, Fig. 10), a first edge, and a second edge (side edges), 
wherein the first edge and the second edge are adjacent to the insertion edge; 
a protrusion on the first edge (Fig. 10); 
first column terminals adjacent to the insertion edge and comprising a first power terminal and first data terminals (Fig. 10, note that rows can be seen as columns); 
second column terminals (R21) farther apart from the insertion edge than the first column terminals and comprising a second power terminal (VDD2 440, par. 97) and second data terminals (Fig. 10); and 
third column terminals (R31 or R41) farther apart from the insertion edge than the second column terminals and comprising a third power terminal and command terminals (Saito is silent to third column terminals having power and command terminals; however, Saito Saito to provide adequate power and command signals associating with transmitting/receiving data as needed; moreover, it is well recognized that duplication and rearrangement of parts are an obvious expedient, In re Harza, 274 F.2d 669, In re Japikse, 181 F.2d 1019)
wherein the first, second and third power terminals are arranged along the first edge (Saito is silent to the power terminals being along the first edge; however, this is considered an obvious expedient and obvious extension of Saito’s teachings as it has been held that rearrangement of parts is an obvious matter of design choice; see MPEP 21144.04 VI.B).
Saito is silent to the card is intended for SSD.
Ding teaches similar card types that may comprise solid state drives (SSD) and any other type of storage media suitable for storing information (Ding, par. 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ding the card may include a storage type of choice including SSD.
Re claims 2-9, these claims comprise limitations that are directed to amounts of terminals (i.e. claims 2, 6), names/types of terminals (such as data output terminals, claims 2, 4, 7-9), orientations of terminals (claim 3), and size/arrangements of the terminals (i.e. claims 3, 9) that are not fully explicitly disclosed in the Saito/Ding combination.  Nevetheless, these features are considered an obvious extension of Saito/Ding’s teachings since the combination of Saito and Ding disclose that 
at least six pairs of data associated with terminals 437-432 (DAT0-3) and 443-447 (differentials) in the four rows/columns (Saito
Two reference differential clock signals REFCLKp/n serve as a differential clock (Saito, par. 98-99)
Power terminals (i.e. 434, 440, 439) have first edges closer to insertion edge than corresponding data terminals (Saito, Figs. 1, 9-10)
Reference clock terminal 435 is between power terminal 434 and 437 (Fig. 9-10)
Additional rows/columns R31 and R41 comprise terminals that can be used as spares and each set of pins in Ding can comprise more than 8 pins (Saito, par. 101-105; Ding, par. 78, 83)
More groups or columns of terminals can be placed on the card device (Ding, par. 83)
Furthermore, courts have recognized that duplication and rearrangement of parts as well as changing sizes and shapes are an obvious expedient, In re Harza, 274 F.2d 669, In re Japikse, 181 F.2d 1019, In re Rose, 220 F.2d 459, In Gardner v. TEC Syst., Inc., 725 F.2d 1338.
Thus, based on the teachings in the prior art and court decisions, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the teachings of Saito/Ding to arrive at the desirable features presented in these claims.
Claims 11, 17-25 recite similar features as in the above claims therefore are also considered unpatentable over the cited prior art.  This includes the claimed length recited in claims 22-25, which merely boils down to sizing and arrangement of the terminals in the card.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thien T. Mai whose telephone number is 571-272-8283.  The examiner can normally be reached on M-F 8:00-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Thien T Mai/
Primary Examiner, Art Unit 2887